DETAILED ACTION
This Office Action is responsive to communications of application received on 8/27/2020. The disposition of the claims is as follows: claims 1-12 are pending in this application. Claims 1 and 12 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-156780 filed in Japan on 8/29/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 9/14/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/27/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0253575 A1 to Wei in view of U.S. Patent Publication No. 2016/0352943 A1 to Tachibana.
As to claim 1, Wei discloses an image forming apparatus (MFP, figure 1) comprising:
a transport device (conveyor 16) that transports a sheet placed on a sheet holding member (15/20; and paragraphs 0027-0028); 
a detector that detects one type from among a first number of types as a type of the sheet transported by the transport device (detector 19; paragraph 0031); 
a display that displays the type of the sheet placed on the sheet holding member (display 14; figure 4 and paragraph 0026); and 

wherein the input device accepts an instruction to select the display pattern from a first display pattern in which the type of the sheet placed on the sheet holding member is selected from among the first number of types (display of actual detection values), and a second display pattern in which the type of the sheet placed on the sheet holding member is selected from a second number of types fewer than the first number (display by rank; figure 4 and paragraphs 0059-0060), and
the display displays the type that is a result of the detection by the detector according to the instruction accepted by the input device (display detection result; S106 of figure 3 and paragraph 0057).
Wei does not expressly disclose the input device that accepts an instruction related to a display pattern of the type of the sheet.
Tachibana, in the same area of image forming apparatus, teaches the input device that accepts an instruction related to a display pattern of the type of the sheet (display pattern of paper selection screen selected by user; figure 19 and paragraphs 0124-0127).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Wei’s image forming apparatus by the teaching of Tachibana because it would allow the user to select the display pattern of the paper selection screen according to user’s preference.
claim 2, Wei further discloses an image forming device that forms an image on the sheet transported by the transport device (image former 17), the image forming device performing an operation to form an image according to the result of the detection by the detector (paragraph 0067).
As to claim 3, Wei further discloses wherein in the second display pattern, the type that is the detection result is selected when the result of the detection by the detector is a first type (rank 1 for thin sheet 52-59 g/m2; figure 4 and paragraph 0059), and a type other than the detection result is selected when the result of the detection by the detector is a second type (rank 2 for plain sheet 60-90 g/m2; figure 4 and paragraph 0059).
As to claim 4, Wei further discloses wherein the second type includes plain paper (rank 2 for plain sheet 60-90 g/m2; figure 4 and paragraph 0059).
As to claim 5, Wei further discloses wherein the first type includes at least one of thin paper and recycled paper (rank 1 for thin sheet 52-59 g/m2; figure 4 and paragraph 0059).
As to claim 6, Wei further discloses wherein in the second display pattern, a general term for the result of the detection by the detector is selected as the type of the sheet placed on the sheet holding member (by rank for sheet thickness, weight and smoothness; paragraph 0059 and figure 4).
As to claim 7, Wei further discloses wherein in the second display pattern, a type different from the result of the detection by the detector is selected as the type of the sheet placed on the sheet holding member, based on the type of the result of the 
As to claim 8, Tachibana further discloses wherein the input device accepts an input of a type to be displayed by the display (user selects display options 1902-1906 as shown in figure 19 and the same motivation is used as the rejection to claim 1 above).
As to claim 9, Wei further discloses wherein the display further displays at least one of information on the accepted instruction, information on the sheet holding member (type of sheet for feeding trays; figure 4), and a state where no sheets are stored in the sheet holding member.
As to claim 10, Wei further discloses wherein in the second display pattern, it is selected that the type of the sheet is not displayed when the result of the detection by the detector is a specific result (only ranking of the detected sheet is displayed; figure 4).
As to claim 11, Wei further discloses wherein the display and the input device are integrally formed (14 of figure 1 and paragraph 0026).
As to claim 12, claim 12 is for a non-transitory recording medium (memory 12 and paragraphs 0024, 0104) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675